



COURT OF APPEAL FOR ONTARIO

CITATION: 7084421 Canada Ltd. v. Vinczer,
    2021 ONCA 497

DATE:

20210706

DOCKET: M52283 (C68637)

Huscroft, Roberts and Zarnett
    JJ.A.

BETWEEN

7084421 Canada Ltd.

Plaintiff

(Respondent/Responding Party)

and

Attila Vinczer, Peter Vinczer
    and Katalin Vinczer

Defendants

(Appellants/Moving Parties)

Attila Vinczer, acting in person, on
    behalf of the appellants

Gerald Anthony, for the respondent

Heard: July 2, 2021 by videoconference and
    released orally

REASONS FOR DECISION

[1]

The appellants move to set aside the order of Benotto J.A. dated
    February 26, 2021 and request leave to bring this motion. They raise a single legal
    argument. They submit that the effect of her order was to terminate their
    appeal, and that such an order could only be made by a panel, not a single
    judge. We disagree.

[2]

As the appellants did not perfect their appeal within the time
    prescribed by the order of Brown J.A. dated December 17, 2020, the Registrar
    made an order on January 27, 2021 dismissing the appeal as required by r.
    61.13(3.1) of the
Rules of Civil Procedure
,
    R.R.O. 1990, Reg. 194.

[3]

The appellants motion before Benotto J.A. sought to set aside the
    Registrars dismissal order. A single judge has jurisdiction to determine such
    a motion under r. 61.16(5). The appellants motion also sought leave to make
    that request. The requirement for leave was set by the order of Brown J.A.
    which specifically stated that leave could be granted by a judge.

[4]

Benotto J.A. dismissed the appellants motion. Just as she had
    jurisdiction to grant the requested relief if she had considered it appropriate
    to do so, she also had jurisdiction to refuse it, leaving the order of the
    Registrar dismissing the appeal in effect. We see no error in her decision.

[5]

The appellants motion is therefore dismissed.

[6]

The respondent brought a cross-motion for various relief. To the
    extent that the cross-motion requests dismissal of the appellants motion it is
    moot in light of the disposition above. To the extent that it seeks other
    relief related to the mortgaged properties and continued litigation by the
    appellants, it is inappropriate for this court to address those matters as
    there is no appeal pending in this court. Those aspects of the cross-motion are
    dismissed without prejudice to the respondents ability to seek such relief in
    the Superior Court.

[7]

The appellants shall pay costs to the respondent
    in the sum of $1,500, inclusive of disbursements and applicable taxes.

Grant
    Huscroft J.A.

L.B.
    Roberts J.A.

B.
    Zarnett J.A.


